HUNTER, J.,
dissenting.
I agree with the dissenting opinion filed by Jeanne S. Miller that a person desiring reinstatement to practice law must establish by clear and convincing evidence, pursuant to Section 4 of Ind. R.A.D. 23, that he can now safely be recommended to the legal profession.
*976The petitioner himself has candidly admitted his problem and his inability to completely overcome that problem. The Disciplinary Commission’s records indicate that the petitioner would consent to some kind of probationary status and supervision as a condition to reinstatement. I believe that he has failed to establish clear and convincing proof that he is eligible for complete reinstatement.
I therefore dissent for the reason that I do not believe unrestricted reinstatement at this time is appropriate.